Citation Nr: 0810974	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable initial evaluation for 
hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by Department of 
Veterans Affairs (VA) Regional Offices (RO) that denied the 
veteran's claim of entitlement to service connection for 
tinnitus and TDIU, continued the veteran's evaluation for his 
service connected back disability at a 40 percent evaluation, 
and granted the veteran service connection for hearing loss 
at a noncompensable evaluation.  A video conference hearing 
before the undersigned Acting Veterans Law Judge was held in 
November 2007.

The Board points out that the veteran's claim of entitlement 
to a psychiatric disability, to include as secondary to a 
service connected disability, has yet to be adjudicated by 
the RO. It is therefore referred to the RO for appropriate 
action.

The issues of entitlement to an increased rating for a low 
back strain and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In a statement received at the RO in October 2007, prior 
to the promulgation of a decision in the appeal, the veteran 
withdrew the appeal for an increased initial evaluation for 
the veteran's service connected hearing loss.

2.  The evidence is at least in equipoise as to the question 
of whether the veteran's tinnitus is related to his active 
duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of entitlement to an increased 
initial evaluation for the veteran's service connected 
hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Resolving all doubt in the veteran's favor, his tinnitus 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated September 2003, June 2004, August 
2004, March 2005, May 2005, April 2006, and November 2006, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of 
information and evidence necessary to substantiate his claim, 
information and evidence that VA would seek to provide, and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  

As the Board is either remanding these claims, granting them, 
or dismissing them at the veteran's request, no additional 
disability rating or effective date will be assigned by the 
Board, so there can be no possibility of any prejudice to the 
appellant under the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as all available private 
medical records, have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been informed of the law relevant 
to his claims.  The veteran was medically evaluated in 
conjunction with this appeal.  The duties to notify and 
assist have therefore been met.

Withdrawal of the issue of entitlement to an increased 
initial evaluation for the veteran's service connected 
hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a statement submitted to 
the RO in October 2007, indicated that he was withdrawing his 
appeal for an increased initial evaluation for his service 
connected hearing loss.  Accordingly, the Board does not have 
jurisdiction to review this appeal, and the appeal is 
dismissed as to this issue.

Entitlement to service connection for tinnitus.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; see 
also 38 C.F.R. § 3.304(b).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for tinnitus.  In this 
regard, the Board notes there are several conflicting 
opinions of record as to the origin of the veteran's 
tinnitus.  

A VA treatment record, dated October 2004, and signed by the 
chief of otolaryngology of a VA hospital, noted the veteran's 
reported history of tinnitus, and diagnosed the veteran with 
tinnitus aurium AU, and referred the diagnosis to repetitive 
noise exposure in the military.

In a report of VA audiology examination, dated May 2005, the 
veteran's service and occupational noise exposure history was 
related.  The examiner indicated that, given the onset of the 
veteran's tinnitus, and his other medical conditions, it was 
his opinion that the veteran's tinnitus was due to causes 
other than military noise exposure.

A private osteopath, in a brief outpatient treatment record 
dated August 2006, noted the veteran's complaints of tinnitus 
in both ears, which became worse at bedtime, and he also 
noted the veteran's history of noise exposure in service, and 
after service, and the veteran's prior history of basilar 
artery TIA.  This examiner indicated that the veteran had 
tinnitus, most likely due to sensorineural hearing loss.  The 
veteran is currently service connected for hearing loss at a 
noncompensable level.

A December 2006 report of VA audio examination noted the 
veteran's reported history of tinnitus for the past few 
years.  After testing, the veteran was diagnosed with 
bilateral mild sensorineural hearing loss with incidental 
tinnitus of only a few years, which was therefore felt to be 
not military related.

Thus, the Board notes that the evidence of record is somewhat 
in conflict as to the etiology of the veteran's tinnitus.  
However, considering that there are several opinions of 
record linking the veteran's tinnitus, and the fact that the 
veteran has been granted service connection for hearing loss, 
which shows that exposure to acoustic trauma in service has 
been conceded, the Board finds that the evidence is at least 
in equipoise as to the question of whether the veteran's 
tinnitus is related to service.  As such, the benefit-of-the-
doubt doctrine applies, and the Board finds that service 
connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

The appeal as to the veteran's claim of entitlement to an 
increased initial rating for hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

As to the veteran's claim of entitlement to an increased 
evaluation for his service connected back disability, the 
Board notes that it appears not all relevant evidence is in 
the veteran's claim file.  Specifically, there is some 
reference in the veteran's claims file to an on the job 
accident in 2001, in which a ceiling caved in on him, 
injuring his low back.  The veteran is apparently, or was at 
the time, in receipt of Worker's Compensation benefits due to 
this injury.  The Board notes however, that there are no 
records in the veteran's claims file pertaining to this 
injury.  As records pertaining to this 2001 back injury are 
relevant to the issue of what portion of the veteran's 
current level of disability is due to his service injury, and 
what portion is due to post service back injuries, the Board 
is of the opinion that this claim must be remanded, so that 
an attempt can be made to secure these relevant Worker's 
Compensation records.

Furthermore, a record dated September 1969 indicates that the 
veteran sustained a significant injury to his back in 
December 1968, and the veteran reported at that time that, 
although he had injured his back in service in 1953, that he 
had been pain free from that time until his December 1968 
injury; the Board finds that this record should be taken into 
account in further adjudication of this case, again to 
determine what portion of the veteran's current level of 
disability is due to his service injury, and what portion is 
due to post service back injuries.

Finally as to this issue, the Board notes that the veteran 
has recent complaints of neurological symptoms that he feels 
are related to his service connected back injury.  The 
veteran's representative has requested that the veteran be 
provided with a neurological examination, in order that a 
determination may be made as to whether the veteran would be 
entitled to separate evaluations for any neurological 
symptomatology associated with his service connected back 
disability.  While the veteran had a brief peripheral nerves 
examination in May 2006, in light of the additional evidence 
of record since that time regarding the veteran's neurologic 
complaints, and the additional evidence that should be 
associated with the veteran's claims file as a result of the 
above requested development, the Board is of the opinion that 
the veteran should be provided with a comprehensive VA 
neurological examination to determine what neurological 
symptomatology, if any, the veteran has that is related to 
his service connected low back disability.

In addition, the Board points out that the question of an 
increased rating for the veteran's service connection back 
disability, and as well the evaluation the RO assigns for the 
Board's grant of the veteran's tinnitus, may have a 
significant impact on the veteran's claim of entitlement to 
individual unemployability.  The Board therefore finds this 
matter is inextricably intertwined with these issues; and 
must therefore be remanded as well.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Have the RO contact the veteran and 
request that he provide any available 
information or required releases 
pertaining to his 2001 on the job back 
injury, for which he is, or was, in 
receipt of Worker's Compensation 
benefits.  After receiving a reply and 
release from the veteran, obtain any 
available records regarding this 
incident, to include any available 
treatment records pertaining to the 
injury.

2. After the above development has been 
completed, and the relevant records 
associated with the veteran's claims 
file, VA examinations should be performed 
by both an orthopedist and a neurologist, 
in order to determine the severity of the 
veteran's current back disability.  The 
claims folder must to be made available 
to the examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The examiner should 
indicate which portion of the veteran's 
back symptomatology is due to service, 
and which is due to injuries subsequent 
to service.  The neurologist should 
specifically comment on whether the 
veteran has any neurologic abnormalities, 
and whether those are due to the 
veteran's back injury in service, due to 
back injuries subsequent to service, or 
are unrelated to a back disability.  The 
examiners should specifically comment on 
the veteran's December 1968 back injury, 
and 2001 back injury, in offering their 
opinions.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter, the RO should re-
adjudicate the claims on appeal, to 
include the veteran's claim of 
entitlement to individual 
unemployability.  If any benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO, however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


